Citation Nr: 1809735	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for internal derangement of the left knee (left knee disability), currently rated 20 percent disabling.	

2.  Entitlement to service connection for right patella disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to October 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2013 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which respectively, among other things, continued evaluation of left knee disability at 20 percent, granted a separate 10 percent evaluation for osteoarthritis associated with the left knee disability, and denied service connection for a right knee disability.

In November 2013, the Veteran filed his notice of disagreement as to both the left knee disability and right knee service connection claim, was issued a statement of the case in April 2014 regarding his left knee disability and in May 2014 perfected his appeal to the Board for his left knee disability.

In August 2014, the Veteran was issued a statement of the case regarding his service connection claim for his right knee and perfected his appeal as to that claim in September 2014.

In an October 2017 rating decision, the RO determined a clear and unmistakable error was found in their June 2013 rating decision which granted a separate compensable evaluation for the left knee diagnosis of osteoarthritis.  Given that the Board is remanding the issue of entitlement to an increased rating for the Veteran's left knee disability, and the Veteran has not filed a notice of disagreement in response to this decision, the Board will not address the issue of whether a separate rating is warranted for the left knee at this time.

The issue of entitlement to an increased rating for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's right patella disability had its onset in service.

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an award of service connection for right patella disability have been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current right knee disability was due to an injury sustained in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's April 1982 medical examination report and medical history report upon enlistment are silent for any knee issues.

The Veteran's service treatment records show an August 1984 complaint of bilateral knee pain for 6 months, but the Veteran denied any trauma.

His September 1985 separation medical examination report indicates that the Veteran suffered from patellar femoral syndrome of the left knee, and the Veteran complained of a left knee injury on his September 1985 report of medical history.  

A February 1986 VA examination diagnosed bilateral hypermobility of the patella, with the right knee asymptomatic with no tenderness and no evidence of patellofemoral disturbance.

May 2013 treatment records note Veteran complaints of knee pain which are described as deep inside the knees and the same as the previous month.

An August 2013 disabilities benefits questionnaire (DBQ) noted that the Veteran complained of right knee pain for more than 5 years with constant aching.  The examiner reported that the Veteran had tenderness to palpation of both patellas and opined that there may be internal derangement to the right knee based on those findings and mild medial-lateral instability.  The examiner noted a diagnosis of patellofemoral pain syndrome of both knees which was noted in Up To Date, July 2013 as a clinical diagnosis with no pathognomonic sign or symptom.

A September 2013 buddy statement indicated that the Veteran has suffered from knee problems for as long as he has known the Veteran, first left knee problems, and now both knees.

A December 2014 DBQ noted that the Veteran previously stated that he has been having right knee pain for 5 years, but currently states he has had pain since service that has been getting worse over the past 5 years.  The examiner found degenerative or traumatic arthritis of the right knee.  The examiner noted the Veteran's complaints of knee pain in May 1984 when he was diagnosed with patellofemoral syndrome, and additional complaints of bilateral knee pain in August 1984, but also notes that no such diagnosis was provided upon separation from service.  The examiner acknowledged a VA examination report from February 1986, within a year of discharge, wherein the Veteran was diagnosed with bilateral medial hypermobility of the patella.  The examiner opined that the Veteran's right knee disability was less likely as not (less than a 50 percent probability) caused by or a result of his patellofemoral syndrome diagnosis in service.  The examiner explained that the Veteran's current diagnosis is early arthritic changes, bilateral knees, which were noted in the lateral compartments and not the patellas.  According to Up To Date on patellofemoral syndrome, arthritis of the patella can develop with chronic pain, but the Veteran had patella films in 2013 which showed normal bilateral patellas.  The examiner also noted that according to Up To Date, obesity is a strong risk factor for knee osteoarthritis, and as the Veteran has a BMI over 40, he is in a class of morbid obesity.

May 2017 treatment records note a diagnosis of pain in unspecified knee.

The evidence is at least evenly balanced as to whether the Veteran's right patella disability had its onset in service.  Service treatment records note an in-service injury; bilateral hypermobility of the patella was diagnosed within a year of discharge; the August 2013 DBQ noted a diagnosis of patellofemoral pain syndrome; and the Veteran has competently and credibly maintained that he had right knee symptoms in service and at separation.
 
The Board acknowledges the Veteran's assertion of right knee pain for 5 years as reported by the August 2013 examiner, but finds the Veteran clarified this statement in a December 2014 DBQ wherein he stated his right knee pain had increased in the last five years.

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a right patella disability is warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").

ORDER

Service connection for right patella disability is granted.


REMAND

The Veteran contends that his service connected left knee disability is worse than currently evaluated.

Unfortunately after review of the record, the Board finds that remand for further development is warranted.

The December 2014 DBQ noted that the Veteran's left knee range of motion was abnormal with flexion to 110 degrees, and extension to 0 degrees.  The examiner noted that the Veteran's obesity may be limiting his range of motion on flexion.  There was evidence of pain on weight bearing and localized tenderness or pain on palpation of the joint, described as moderately tender over joint lines and patella.  There was no additional functional loss or range of motion after repetitive use testing.  The examiner was unable to opine as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time explaining that making such a speculation/guess without sufficient objective evidence based medical facts or direct observations is contrary to evidence based practice and outside of her professional comportment and expertise.  The Veteran reported severe flare ups, 3 to 4 times a week, lasting 1 day.  The examiner noted that the examination was not conducted during a flare up and opined that she was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limits functional ability with flare ups.  The Veteran had suffered left knee pain when walking and standing.  There was no reduction in muscle strength of the left knee, ankylosis, recurrent subluxation, lateral instability, or recurrent effusion, and joint stability was normal.  The examiner noted that the Veteran does not have, nor has he ever had a meniscus condition, but degenerative or traumatic arthritis was documented.  The examiner reviewed an MRI from January 2010 which found a multiloculated grouping of cysts along the lateral joint margin which had enlarged.  It also found that the lateral meniscus had a signal abnormality extending to the inferior articular surface of the posterior horn, suspicious for a small tear.  The examiner also reviewed an MRI report from March 2013 which found no evidence of fracture or dislocation; alignment anatomical; joint spaces maintained; with no significant joint effusion noted.  The examiner opined that the Veteran has early mild arthritis which is not a progression of his service connected condition.

Subsequent to the December 2014 VA examination, decisions of the Court have clarified the nature of the testing that must be performed with regard to orthopedic disabilities.  In Correia v. McDonald, 28 Vet. App. 158, 170 (2016), the Court held that 38 C.F.R. § 4.59 requires that range of motion testing b conducted on both active and passive motion and weight-bearing and non weight-bearing (to the extent possible).  Additionally, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id. at 32.  

A remand is warranted for compliance with these decisions.  In addition December 2014 VA examination report indicates a discrepancy regarding whether or not the Veteran suffers from a meniscal tear of the left knee.  While the examiner noted that the Veteran does not have, nor has he ever had, a meniscus condition, imaging results from January 2010 found that the lateral meniscus had a signal abnormality extending to the inferior articular surface of the poster horn, suspicious for a small tear.  This apparent inconsistency should be addressed in the examination report.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left knee disability.  All indicated tests and studies shall be conducted.  

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with the Court decisions in Correia and Sharp discussed above.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


